Case: 16-31131      Document: 00514173891         Page: 1    Date Filed: 09/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-31131                                FILED
                                  Summary Calendar                      September 27, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
OKEY GARRY OKPALA,

                                                 Petitioner-Appellant

v.

ELLIOT THOMAS, Warden, Pine Prairie Correctional Center; UNITED
STATES IMMIGRATION AND CUSTOMS ENFORCEMENT; ELAINE C.
DUKE, ACTING SECRETARY, DEPARTMENT OF HOMELAND
SECURITY; IMMIGRATION JUDGE; BOARD OF IMMIGRATION
APPEALS,

                                                 Respondents-Appellees


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:16-CV-1069


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Okey Garry Okpala, immigration detainee # A026-593-316, is a native
and citizen of Nigeria. He filed a 28 U.S.C. § 2241 petition in the district court
challenging his continued detention. Okpala now appeals from the district



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-31131    Document: 00514173891     Page: 2   Date Filed: 09/27/2017


                                 No. 16-31131

court’s denial of his section 2241 petition. We review issues of law de novo and
findings of fact for clear error. Tran v. Mukasey, 515 F.3d 478, 481 (5th Cir.
2008).
      First, Okpala asserts that the district court improperly adopted the
magistrate judge’s report and recommendation without conducting a de novo
review of his objections to the report and recommendation. The district court
stated that it had conducted an independent review of the record. “We assume
that the district court did its statutorily commanded duty in the absence of
evidence to the contrary.” Longmire v. Guste, 921 F.2d 620, 623 (5th Cir. 1991).
Okpala has not shown that the district court failed to conduct a de novo review
of the record.
      Next, Okpala challenges the district court’s determination that he is
subject to mandatory detention and that he was denied the right to a
fundamentally fair custody or bond redetermination hearing. He asserts that
the decree that revoked his citizenship is void, that he was a United States
citizen and was not subject to removal proceedings, that his conviction was not
sufficient to justify removal, and that his conviction was not final. Okpala does
not address the district court’s reasons for determining that he is subject to
mandatory detention. He does not explain why the hearing was fundamentally
unfair. He does not contend that he appealed the revocation order, and he does
not challenge the district court’s reasons for determining that he is not a
United States citizen and that his conviction is valid. Therefore, Okpala has
waived consideration of the issues. See Yohey v. Collins, 985 F.2d 222, 225 (5th
Cir. 1993); Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748
(5th Cir. 1987).
      Finally, Okpala contends that the district court erroneously construed
his motion to reopen under Federal Rule of Civil Procedure 60(b) rather than



                                       2
    Case: 16-31131    Document: 00514173891     Page: 3   Date Filed: 09/27/2017


                                 No. 16-31131

pursuant to Federal Rules of Civil Procedure 59 or 52. Okpala however, has
failed to identify error in the district court’s construction of the motion. His
failure to brief the issue constitutes abandonment. See Yohey, 985 F.2d at 225;
Brinkmann, 813 F.2d at 748.
      Accordingly, the judgment of the district court is AFFIRMED. Okpala’s
motion to expedite, motions to supplement, and motion to order appellees not
to transfer him to another institution are DENIED.




                                       3